DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Application 16/653,756 was filed 10/15/2019. Applicant claims continuation-in-part priority to U.S. Patent Application No. 14/627,981, filed 2/20/2015. Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/627,981, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Application No. 14/627,981, fails to provide adequate support or enablement for an optical sensor for capturing a plurality of images of a shopper as the shopper approaches the terminal; and a processor configured to: receive the plurality of images of the shopper over a predetermined period of time, classify the images as belonging to a matching . 

Information Disclosure Statement
No IDS has been submitted. 

Status of Claims
Applicant’s claims, filed 10/15/2019, have been entered. Claims 1-20 are currently pending in this application and claims 1-20 have been examined.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10 and 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation “wherein classifying the images as belonging to a matching greeting interface…” in lines 2-3. It is unclear if the “matching greeting interface” of line 3 refers to the “matching greeting interface” in lines 12-13 of claim 1, from which claim 2 depends. For purposes of compact prosecution, Examiner will examine the limitation to read as “the matching greeting interface”. Claims 3-10 inherit the deficiencies noted in claim 2. Appropriate correction is required.

Claim 7 recites the limitation “wherein modifying the graphical user…” in lines 1-2. It is unclear if the “modifying” of line 1 refers to the “modifying” in line 14 of claim 1, from which claim 7 depends. For purposes of compact prosecution, Examiner will examine the limitation to read as “wherein the modifying the graphical user …”. Appropriate correction is required.

Claim 12 recites the limitation “wherein classifying the images as belonging…” in lines 1-2. It is unclear if the “classifying” of line 1 refers to the “classifying” in line 11 of claim 11, from which claim 12 depends. the classifying the images as belonging…”. Claims 13-19 inherit the deficiencies noted in claim 12. Appropriate correction is required.

Claim 12 recites the limitation “wherein the classifying the images as belonging to a matching greeting interface…” in lines 2-3. It is unclear if the “matching greeting interface” of line 2 refers to the “matching greeting interface” in lines 11-12 of claim 1, from which claim 12 depends. For purposes of compact prosecution, Examiner will examine the limitation to read as “the matching greeting interface”. Claims 13-19 inherit the deficiencies noted in claim 2. Appropriate correction is required.

Claim 16 recites the limitation “wherein modifying the graphical user…” in lines 1-2. It is unclear if the “modifying” of line 1 refers to the “modifying” in line 13 of claim 11, from which claim 16 depends. For purposes of compact prosecution, Examiner will examine the limitation to read as “wherein the modifying the graphical user …”. Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7-12, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crutchfield, JR (US 2015/0112826 A1).

Regarding claim 11, Crutchfield, JR, hereinafter Crutchfield, discloses an interactive transaction method (abstract) comprising:	providing a terminal located inside a physical merchant store adjacent or in proximity to a merchandise display, the terminal including a processor, a touch screen device configured to display a graphical user interface (Figs. 1-4 and 11-12; ¶¶0025-0026, ¶0036, ¶0084), the graphical user interface being configured with a plurality of greeting interfaces (¶0176 [displaying different information depending upon which product the customer is interacting with is comparable to a plurality of greeting interfaces] in view of ¶¶0169-0171 [interactive mode]), the terminal further including an optical sensor for capturing a plurality of images of a shopper as the shopper approaches the terminal (¶¶0025-0026, ¶0079, ¶0110, ¶0121, ¶0140, ¶0170); 
receiving, at a processor from the optical sensor, the plurality of images of the shopper over a predetermined period of time (Figs. 1-4 and 11-12; ¶0079, ¶0083 [When a customer enters the vending location, the vendor may identify the customer, as depicted in step 102. The vendor may then begin the qualification stages of the sales process by collecting information about the customer, as depicted in step 103.] in view of ¶¶0095-0097 [the vendor may collect information in real-time at the vendor's store… from sensors installed throughout the store], ¶0110 [a vendor may install cameras and audio recorders at an intelligent display system to monitor and analyze the customer… vendor may then use this information in the same manner as described above to profile a customer's demographic and psychographic characteristics in any channel of commerce, and make a recommendation tailored to these characteristics], ¶0121, ¶0129, ¶0140, ¶¶0174-0179 [the customer's interaction with the intelligent display may be captured in a shopping session stored in memory at the intelligent display 401, touch panel 404, or intelligent display processor 403. Alternatively, or in addition, the customer's interaction information may be stored at store server 40…intelligent display system may detect which products the customer is examining…customer examination of a product may be detected using gesture sensor 402 or video sensor 411… information about which products were picked up and examined may be detected by the intelligent display processor and communicated to the store server]); 
	classifying, via the processor, the images as belonging to a matching greeting interface of the plurality of greeting interfaces (Figs. 1-4 and 11-12; ¶¶0176-0179 [detecting which product is being interacted with via the image sensors and displaying the matching information for the specific product is comparable to classifying the image as belonging to a matching greeting]); and
	modifying, via the processor, the graphical user interface on the touch screen device to display the matching greeting interface (Figs. 1-4 and 9-12; ¶¶0176-0179, ¶¶0201-0203). 

Regarding claim 12, Crutchfield discloses the interactive transaction method of claim 11. Crutchfield further discloses wherein the classifying the images as belonging to the matching greeting interface of the plurality of greeting interfaces uses a trained neural network, the trained neural network having been trained on a training data image set of shopper images that have been tagged with one of the plurality of greeting interfaces selected by the shopper in each image (Figs. 1-4 and 11-12; ¶¶0075-0078 [The vendor recommends products or solutions to the customer based on personal, demographic, and/or psychographic information the vendor has collected. For example, if the vendor has collected information about the customer's age, gender, residence, or personal preferences, the vendor may recommend a package of audio equipment that is tailored to these customer traits… the vendor may then demonstrate the recommended products or solutions to the customer using the software application running on the… store simulation apparatus], ¶¶0096-0097 [sensors may include facial recognition programs enabling vendors to determine demographic information about the customer. As described in more detail below, these sensors may record and analyze video and audio information of customers to determine demographic customer information such as age range, gender, and race], ¶0115 [the vendor may search its sales history for purchases made by customers with similar profiles and determine what audio equipment this particular segment of customers enjoys. This is sometimes referred to as “collaborative analysis” or “like-minded filtering”… the software application may base its recommendation off previous sales history using statistical or probabilistic algorithms. For example, the software application may use Bayesian probability to determine the likelihood the customer would purchase particular audio equipment, given the fact that the customer is 25, male, and single], ¶0129 [the simulation apparatus may engage the customer automatically when the customer approaches the apparatus with their mobile device. For example, when a customer walks into a bedroom simulator, the simulation apparatus will automatically display information tailored to the customer, without the customer initiating any interaction] in view of ¶¶0145-0150 [a customer, 301, may interact with a single 

Regarding claim 16, Crutchfield discloses the interactive transaction method of claim 12, wherein the modifying the graphical user interface includes changing a currently displayed greeting interface to the matching greeting interface (¶¶00170-0171 in view of ¶0176-0179).

Regarding claim 17, Crutchfield discloses the interactive transaction method of claim 12, wherein the graphical user interface further comprises one or more greeting screen change input selectors, each greeting screen change input selector being configured to modify the graphical user interface to display a different matching greeting interface of the plurality of matching greeting interfaces upon selection by the shopper (Figs. 1-4 and 9-12; ¶¶0176-0179, ¶¶0193-0203). 

Regarding claim 18, Crutchfield discloses the interactive transaction method of claim 17, further comprising: recording the selection by the shopper of the greeting screen change input selector along with concurrently captured images of the shopper in an augmented training data image set to further train the neural network (¶0191 in view of ¶0115 and ¶0148; Examiner notes “to further train the neural network” is considered intended use). 

Regarding claim 19, Crutchfield discloses the interactive transaction method of claim 12. While Crutchfield further discloses wherein the plurality of images is a first plurality of images and the shopper is a first shopper, the method further comprising: receiving, at the processor from the optical sensor, a second plurality of images of a second shopper of a predetermined period of time (¶¶0096-0097 
	determining that the second plurality of images of the second shopper using the trained neural network cannot be classified as any of the plurality of greeting interfaces with a predetermined threshold level of confidence (¶¶0174-0176); and 
	modifying the graphical user interface on the touch screen device to display input options to select one of the plurality of greeting interfaces (Figs. 1-4 and 9-12; ¶¶0175-0179, ¶¶0193-0203), Crutchfield does not explicitly disclose. 

Regarding claim 1, the claim disclose substantially the same limitations, as claim 11, except claim 11 is directed to a process while claim 1 is directed to a machine. All limitations as recited have been analyzed and rejected with respect to claim 11, and do not introduce any additional narrowing of the scopes of the claim as analyzed. Therefore, claim 1 is rejected for the same rational over the prior art cited in claim 11. 

Regarding claims 2 and 7-10, the claim disclose substantially the same limitations, as claims 12 and 16-19, respectively, except claims 12 and 16-19 are directed to processes depending from claim 11 while claims 2 and 7-10 are directed to machines depending from claim 1. All limitations as recited have been analyzed and rejected with respect to claims 12 and 16-19, and do not introduce any additional narrowing of the scopes of the claim as analyzed. Therefore, claims 2 and 7-10 are rejected for the same rational over the prior art cited in claims 12 and 16-19.

Regarding claim 20, the claim discloses substantially the same limitations, as claim 12, except claim 12 is directed to a process while claim 20 is directed to a machine. The added element of “a processor and .  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Crutchfield in view of Eckhoff-Hornback et al. (US 2010/0169336 A1).

Regarding claim 13, Crutchfield discloses the interactive transaction method of claim 12. While Crutchfield further discloses wherein the plurality of greeting interfaces includes an interface for searching for a product, an interface that displays a plurality of selectable product icons that are related to physical products positioned on the adjacent merchandise display, and an interface that displays selectable product icons for products that are most-purchased by shoppers in the physical merchant store (Figs. 4-12; ¶¶0053-0060, ¶¶0156-0158, ¶¶0174-0179, ¶¶0193-0202; Examiner notes the limitation “for products that are most-purchased by shoppers in the physical merchant store” is considered non-functional descriptive material), Crutchfield does not explicitly disclose searching for a product via a keyword search tool. However, in the field of in-store kiosks to accept customer product searches and identify corresponding products (abstract, ¶0015), Eckhoff-Hornback et al., hereinafter Eckhoff-Hornback, teaches an interface for searching for a product via a keyword search tool (Figs. 1-4; ¶¶0015-0017, ¶¶0021-0022, ¶¶0025-0035). The step of Eckhoff-Hornback is applicable to the method of Crutchfield as they share characteristics and capabilities, namely, they are directed to kiosks for assisting customers in-store. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the interface for product searching as taught by Crutchfield with the interface for 

Regarding claim 14, Crutchfield in view of Eckhoff-Hornback teaches the interactive transaction method of claim 13. Crutchfield further discloses wherein the matching greeting interface is the interface that displays a plurality of selectable product icons that are related to physical products positioned on the adjacent merchandise display or the interface that displays selectable product icons that are most-purchased by shoppers in the physical merchant store (Figs. 4-12; ¶¶0174-0179); and
	wherein the matching greeting interface includes an input selector to select one or more products, a purchase selector including at least one buy option to purchase the one or more products, the buy option having an associated delivery method for receiving the one or more products (Figs. 4-12; ¶¶0174-0179, ¶¶0193-0202 in view of ¶0155). 

Regarding claim 15, Crutchfield in view of Eckhoff-Hornback teaches the interactive transaction method of claim 13. While Crutchfield further discloses wherein the matching greeting interface is the interface for searching for a product (Figs. 4-12; ¶¶0053-0060, ¶¶0156-0158, ¶¶0174-0179, ¶¶0193-0202), Crutchfied does not explicitly disclose wherein the matching greeting interface is the interface for searching for a product via a keyword search tool, the interface for searching for a product via a keyword search tool includes a search field for receiving a search term. However Eckhoff-Hornback further teaches searching for a product via a keyword search tool, the interface for searching for a product via a keyword search tool includes a search field for receiving a search term (Figs. 1-4; ¶¶0015-

Regarding claims 3-5, the claim disclose substantially the same limitations, as claims 13-15, respectively, except claims 13-15 are directed to processes depending from claim 11 while claims 3-5 are directed to machines depending from claim 1. All limitations as recited have been analyzed and rejected with respect to claims 13-15, and do not introduce any additional narrowing of the scopes of the claim as analyzed. Therefore, claims 3-5 are rejected for the same rational over the prior art.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Crutchfield in view of Eckhoff-Hornback and Birimisa et al. (US 2004/0167788 A1).

Regarding claim 6, Crutchfield in view of Eckhoff-Hornback teaches the interactive transaction system of claim 3. While Crutchfield further discloses wherein the plurality of selectable product icons that are related to physical products positioned on the adjacent merchandise display are determined by an algorithm based on a database received from a server (Figs. 1-12; ¶¶0075-0078, ¶¶0094-0097, ¶0115, ¶0129 in view of ¶¶0145-0150), the database including product category, purchase history, price range, and brand and outputs selectable product icons (Figs. 5 and 7; ¶¶0192-0202), Crutchfield in view of Eckhoff-Hornback does not explicitly teach the plurality of selectable product icons are determined by an algorithm that calculates a correlation score based on a database received from a server and outputs selectable product icons that satisfy a predetermined correlation score. In the field of identifying recommendations based on correlated factors (abstract), Birimisa et al., hereinafter Birimisa, teaches selecting a plurality relevant services for display based on an algorithm that calculates a correlation score and outputs services that satisfy a predetermined correlation score (Fig. 9; ¶0006, ¶¶0045-0050). The system of Birimisa is applicable to the system of Crutchfield in view of Eckhoff-Hornback as they share characteristics and capabilities, namely, they are directed providing product recommendations. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the interface as taught by Crutchfield in view of Eckhoff-Hornback with the correlation score as taught by Birimisa. One of ordinary skill in the art at the time of filing would have been motivated to expand the system of Crutchfield in view of Eckhoff-Hornback in order to identify services that most directly address the particular needs and objectives of the user (¶0005). 
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY B SMITH whose telephone number is (571)272-0519.  The examiner can normally be reached on Monday - Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINDSEY B. SMITH
Examiner
Art Unit 3625

/LINDSEY B SMITH/Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625